Undercofler, Justice.
We granted the writ of certiorari in this case to review the judgment of the Court of Appeals (125 Ga. App. 28 (186 SE2d 441)), on the question of whether the State cigarette tax imposed by Ga. L. 1955, p. 268 as amended (Code Ann. § 92-2201 et seq.) is an element of the "cost of the property sold” and is, therefore, included in "gross sales” and "sales price” upon which the sales and use tax is calculated.
We have carefully reviewed the opinion of the Court of Appeals on the question and after further consideration concluded that its judgment is correct, and it is unnecessary to add any further reasons than those set out in the opinion of the Court of Appeals.

Judgment affirmed.


All the Justices concur, except Hawes and Gunter, JJ., who dissent.

Argued June 12, 1972
Decided September 12, 1972
Rehearing denied September 25, 1972.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Richard L. Chambers, Timothy J. Sweeney, Assistant Attorneys General, for appellant.
William T. Gerard, for appellee.
Alston, Miller & Gaines, Oscar N. Persons, Heyman & Sizemore, William H. Major, Ralph G. McCallum, Jr., Louis C. Parker, III, amicus curiae.